IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-69,008-02


                        EX PARTE DAVON D. CRENSHAW, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1317429D IN THE 297TH DISTRICT COURT
                             FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to forty years’ imprisonment. The Second Court of Appeals affirmed his conviction.

Crenshaw v. State, No. 02-14-00192-CR (Tex. App.—Fort Worth Apr. 2, 2015) (not designated for

publication).

        Applicant contends, among other things, that his appellate counsel rendered ineffective

assistance because he failed to timely notify Applicant that his conviction had been affirmed.
                                                                                                      2

       The trial court has entered findings of fact and conclusions of law and recommended that

relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Second Court of Appeals in cause number 02-14-

00192-CR that affirmed his conviction in cause number 1317429D from the 297th District Court of

Tarrant County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.

       Applicant’s remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469, 472 (Tex.

Crim. App. 1997).

Delivered: September 28, 2016
Do not publish